       Case 1:15-cv-06549-CM-RWL Document 277 Filed 08/16/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
SERGEANTS BENEVOLENT                                               :
ASSOCIATION HEALTH & WELFARE                                       :
FUND, INDIVIDUALLY AND ON BEHALF                                   :
OF ITSELF AND ALL OTHERS                                           :
SIMILARLY SITUATED,                                                :
                                                                   :
                                             Plaintiff,            :
v.                                                                 :   No. 1:15-cv-06549-CM-RWL

                                                                   :
ACTAVIS, PLC and FOREST                                            :
LABORATORIES, LLC, MERZ PHARMA                                     :
GMBH & CO. KgaA, MERZ GmbH & Co.                                   :
KgaA, MERZ PHARMACEUTICALS                                         :
GmbH, AMNEAL PHARMACEUTICALS,                                      :
LLC, TEVA PHARMACEUTICALS USA,                                     :
INC., TEVA PHARMACEUTICAL                                          :
INDUSTRIES, LTD., BARR                                             :
PHARMACEUTICALS, INC., COBALT                                      :
LABORATORIES, INC., UPSHER-SMITH                                   :
LABORATORIES, INC., WOCKHARDT                                      :
LIMITED, WOCKHARDT USA LLC, SUN                                    :
PHARMACEUTICALS INDUSTRIES, LTD.,                                  :
DR. REDDY’S LABORATORIES LTD., and                                 :
DR. REDDY’S LABORATORIES INC.,                                     :
                                                                   :
                                                 Defendants. :
-------------------------------------------------------------------x

      END-PAYOR CLASS PLAINTIFF’S MOTION FOR CERTIFICATION OF
    SETTLEMENT CLASS, APPOINTMENT OF CLASS REPRESENTATIVE AND
   CLASS COUNSEL, PRELIMINARY APPROVAL OF PROPOSED SETTLEMENT,
            DEFERRING NOTICE AND STAY OF PROCEEDINGS
      Case 1:15-cv-06549-CM-RWL Document 277 Filed 08/16/19 Page 2 of 3



       Pursuant to Federal Rule of Civil Procedure 23, the End-Payor Class Plaintiffs (“EPP

Class”) respectfully move for entry of a Preliminary Approval Order, appended hereto, which

provides for:

       (a) Certification of a settlement class;

       (b) Appointment of the named EPP Class Plaintiff as representatives of the Class;

       (c) Appointment as Co-Lead Counsel, the

       lawyers whom the Court previously appointed to those interim positions;

       (d) Preliminary approval of the proposed Settlement Agreement between the EPP Class

       and Defendants;

        (f) Appointment of A.B. Data, Ltd. to serve as claims administrator and to assist Class

       Counsel in disseminating Class Notice;

       (g) Appointment of Bank Leumi USA as escrow agent and the Escrow Agreement

       entered into between and among the Settling Parties;

       (h) Staying further proceedings against Amneal Pharmaceuticals, LLC, Upsher-Smith

Laboratories, LLC, Sun Pharmaceutical Industries, Ltd. (Exhibit 1 attached), Wockhardt Limited

and Wockhardt USA LLC (Exhibit 2 attached), except as provided in the Settlement Agreements

to implement those agreements

       In support of this motion, the EPP Class relies on the accompanying Joint Declaration of

Marvin A. Miller and Peter Safirstein and the accompanying Memorandum of Law.

       Plaintiff and the EPP Class also attach for the Court’s consideration a Proposed Order.
      Case 1:15-cv-06549-CM-RWL Document 277 Filed 08/16/19 Page 3 of 3



       The proposed Settlement Agreements are Exhibits 1 and 2 to the Joint Declaration of

Marvin A. Miller and Peter Safirstein.

Dated: August 16, 2019                   Respectfully submitted,

                                         Miller Law LLC

                                         By: s/Marvin A. Miller
                                         Marvin A. Miller
                                         Lori A. Fanning
                                         115 S. LaSalle Street, Suite 2910
                                         Chicago, IL 60603
                                         Telephone: (312) 332-3400
                                         Email: mmiller@ millerlawllc.com


                                         Safirstein Metcalf LLP


                                         By: s/Peter Safirstein
                                         Safirstein Metcalf LLP
                                         350 5th Ave, 59th Floor
                                         New York, NY 10118
                                         Email: psafirstein@safirsteinmetcalf.com
                                         Interim Lead Counsel for Plaintiff Class
